Citation Nr: 0026982	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals, right medial meniscectomy and ligament tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to April 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the M&ROC in June 1999, and 
the hearing officer's decision was entered the following 
month.  


REMAND

The veteran asserts that he experiences "slippage" in his 
right knee and he contends, in essence, that disablement 
referable to his service-connected residuals, right medial 
meniscectomy and ligament tear, is such that a rating in 
excess of 20 percent is warranted.  When he was examined by 
VA in November 1998, he also indicated that he had dislocated 
his right knee on several occasions in recent years.  In 
conjunction with the November 1998 VA examination, pertinent 
X-ray examination revealed the presence of "degenerative" 
arthritis in the veteran's right knee.  The Board notes that 
service-connected disablement involving the veteran's right 
knee is presently rated as 20 percent disabling under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  
However, the Board is cognizant that, pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98, the veteran, in consideration of 
the presence of degenerative arthritis with respect to his 
right knee, may be entitled to a separate rating in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5003 
(1999).  Given such consideration, and because the RO has not 
(relative to the veteran's right knee) yet addressed the 
matter of entitlement to a separate rating in accordance with 
VAOPGCPREC 23-97 or VAOPGCPREC 9-98, further development (to 
include an updated VA examination) to facilitate the 
accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:  

1.  The M&ROC should appropriately 
contact the veteran and request that he 
provide the names, addresses and 
approximate dates of treatment with 
respect to all health care providers, to 
include all VA medical facilities, who 
have treated him for his right knee 
disability since May 1996.  After 
obtaining any necessary authorization, 
the M&ROC should obtain copies of all 
indicated treatment records.

2.  The M&ROC should arrange for the 
veteran to undergo VA examination to 
determine the current severity of 
service-connected disablement involving 
his right knee.  With respect to such 
knee, findings bearing on range of motion 
as well as instability (or the lack of 
evidence thereof) are essential.  Any 
special diagnostic studies deemed 
necessary should be performed.  In 
addition, the examiner should determine 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination; the examiner should also 
address whether pain involving the knee 
could significantly limit functional 
ability during flare-ups.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  The M&ROC should then review the 
report pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
readjudicate the issue listed on the 
title page, with consideration (if 
appropriate) of entitlement to a separate 
rating in accordance with VAOPGCPREC 23-
97 or VAOPGCPREC 9-98.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




